Citation Nr: 0841103	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  02-06 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fractured right femur.

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fractured right tibia.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a laceration of the left side of the neck.

5.  Entitlement to an increased evaluation for a left hip 
disability, currently evaluated as 50 percent disabling.

6.  Entitlement to an increased evaluation for right hip 
pain, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for an organic brain 
disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
April 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was previously remanded for additional development 
in Board actions dated in September 2003 and April 2007.  

(Consideration of the appellant's claims for increased 
ratings for his hip disabilities, and for service connection 
for an organic brain disorder, is deferred pending completion 
of the development sought in the remand that follows the 
decision below.  The Board finds that the claim for TDIU is 
inextricably intertwined with the three remanded issues.  
Because those issues are being remanded, adjudication of the 
TDIU claim must be deferred pending the outcome of the three 
remanded issues.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).)  


FINDINGS OF FACT

1.  The veteran's low back pain disability is evidenced by 
flexion limited by pain to 55 degrees, with no neurologic 
manifestations or losses.  

2.  The veteran's fractured right femur is well-healed and 
asymptomatic.   

3.  The veteran's fractured right tibia is well-healed and 
asymptomatic.   

4.  The residuals of the laceration of the left side of the 
neck are evidenced by a very thin scar that is not very 
apparent and that is approximately the same color as the 
surrounding skin.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237 
(2008).  

2.  The criteria for a compensable rating for the residuals 
of the veteran's service-connected fractured right femur have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5255 (2008).  

3.  The criteria for a compensable rating for the residuals 
of the veteran's service-connected fractured right tibia have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5262 (2008).  

4.  The criteria for a compensable rating for the veteran's 
laceration of the left side of the neck have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, May 2007, and February 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  The veteran was also apprised of the changes in 
the criteria for evaluating disabilities of the spine and the 
skin.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Here, while 
the notifications to the veteran did not specifically inform 
him that evidence supporting an increased rating claim should 
show the effect that any worsening has on his daily life, the 
evidence of record shows that, by his statements to VA 
examiners, the veteran had actual knowledge of that.  See 
Sanders v. Nicholson, 487 F.3d 881, 887 (2007).  For example, 
in the course of several examinations in 2001 and 2005, the 
veteran, who is unemployed, reported that the service-
connected disabilities for which he is seeking increased 
ratings cause him to have reduced endurance and fatigability, 
limit his ability to walk distances greater than one block, 
require the use of a cane for walking, limit his ability to 
drive more than short distances, caused him to fall seven 
times in a six-month period, and generally result in his 
having a lifestyle that is very sedentary without much 
physical activity.  In light of the foregoing, the Board 
finds that the actions taken during the administrative appeal 
process satisfied the notice requirements.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Background

The veteran's service-connected injuries result from a motor 
vehicle accident in December 1975 while the veteran was 
riding as a passenger in a vehicle that hit a bridge.  He was 
initially treated at the Atchison Hospital in Atchison, 
Kansas, and then was transferred to the Munson Army Hospital 
at Fort Leavenworth, Kansas, where he underwent extensive 
treatment until his release in April 1976.  The veteran was 
afforded VA examinations in 2001 and 2005 in connection with 
these increased rating claims.  

A July 2001 VA examiner noted the veteran's years' long 
history of chronic back pain, described as a daily and 
constant sharp shooting pain associated with weakness and 
stiffness.  On examination, the examiner found the 
musculature of the back to be symmetrical with no spasm.  
Range of motion exercises revealed flexion of the spine was 
to 50 degrees, limited by pain.  Extension was to 12 degrees, 
also limited by pain.  Lateral flexion was to 25 degrees 
bilaterally without pain, and rotation was to 35 degrees 
without pain.  On repetitive motion, the veteran experienced 
an additional 50 percent limitation due to pain and weakness, 
but the examiner attributed this additional limitation to the 
hip, not the spine.  X-rays revealed no conclusive 
abnormality.  

An examination of the bones was conducted in August 2001.  
The veteran complained of weakness in the legs, as well as 
morning stiffness.  He also complained of bilateral hip pain, 
and pain in both knees, but no pain over the earlier distal 
tibial fracture.  He reported being able to walk short 
distances using a cane, and to drive an automobile.  The 
examiner's diagnoses were fractures of the right femur and 
tibia, well healed, with traumatic deformity of the distal 
tibial shaft.  

The veteran was afforded an examination in June 2005 by the 
same examiner who provided the 2001 examinations.  Regarding 
the healed right femur and right tibia fractures, the veteran 
reported the healed fractures were not symptomatic; there was 
no pain, weakness, stiffness, swelling, instability or giving 
way, locking, or abnormal motion.  Also regarding the healed 
broken bones, the veteran reported that he took no pain 
medications, reported no infection or flare-ups, and no 
effect on any activities.  On examination, the examiner found 
no evidence of malunion, nonunion, loose motion, or false 
joint.  There was no tenderness, drainage, edema, painful 
motion, weakness, redness, or heat found.  There was no 
ankylosis. The examiner noted that the right leg, at 88.5 cm, 
was one-half cm shorter than the left.  

The veteran's spine was also examined.  The veteran reported 
subjective complaints of constant ache in the center of the 
lumbar region.  There were no complaints of radiating pain, 
weight loss, fever, dizziness, visual disturbance, or bladder 
or bowel complaints.  The veteran claimed fatigue and a 
seven-year history of erectile dysfunction.  He reported that 
he did not use a back brace, and that he had had no back 
surgery.  

On examination the examiner noted that curvature of the spine 
appeared to be intact.  There was no spasm, guarding, or 
ankylosis, but there was tenderness over the lumbar spinous 
processes.  There was no weakness, excess fatigue, or 
incoordination with flare-up.  Range of motion exercises 
revealed flexion to 55 degrees and extension to 10 degrees, 
both limited by pain.  Lateral flexion was to 20 degrees 
bilaterally; rotation was to 25 degrees to the left and 20 
degrees to the right.  There was no intervertebral disc 
syndrome.  Imaging revealed good alignment of the vertebral 
bodies without evidence of a narrowed disc space or fracture.  
The impression of the radiologist was negative lumbar spine, 
though it was noted that there was some minimal marginal 
osteophyte formation involving L4.  

The examiner's diagnosis as regards the spine was mild 
degenerative osteoarthritic changes in spinal segment L4.  It 
was noted that the veteran's lumbar condition is primarily 
related to chronic strain, and that there were no findings of 
disc disease; therefore, there were no neurologic 
manifestations or losses attributed to the spine disability.  
All of the veteran's neurological and orthopedic deficits 
were attributable to his left hip condition and congenital 
dysplasia of the left hip, with a noted history of polio in 
the left leg in childhood.   The examiner also opined that 
the veteran's spine condition would not preclude sustained 
gainful employment.  

Finally, the veteran was afforded a VA skin examination given 
in June 2005.  That examination revealed a very thin scar on 
the left side of the neck that was not very apparent, and was 
difficult to visualize.  The scar was thin and linear, 
measuring five cm by one mm.  The scar's color approximated 
the color of the surrounding skin.  The examiner reported 
other scars identified by the veteran as having occurred in 
service, but, because the scar on the left side of the neck 
is the only scar for which the veteran is service connected, 
the others will not be discussed.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for any of these increased rating claims 
decided herein.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's back disability.    

A.  Low back

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The changes 
made effective September 23, 2002, involve only changes to 
the rating of intervertebral disc syndrome (IVDS), rating 
this disability based on the occurrence of incapacitating 
episodes.  Because these changes involve only IVDS, a 
disability for which the veteran is not service connected, 
those interim changes need not be addressed in deciding this 
case.  The veteran was notified of these changes that affect 
the rating of his non-IVDS back disability.  

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2008).  Because the changes became effective 
during the pendency of the claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Under the old rating criteria, in effect prior to September 
26, 2003, the veteran's back pain was evaluated by the RO 
utilizing the rating criteria found at Diagnostic Code 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a (2003).  Under 
Diagnostic Code 5295, a zero percent (non-compensable) 
evaluation is for application when there are slight 
subjective symptoms only.  A 10 percent evaluation is for 
application when there is characteristic pain on motion.  A 
20 percent evaluation is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation, the highest rating available under Diagnostic 
Code 5295, is for application when there are severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the old criteria, a 20 percent rating was also 
warranted for moderate limitation of motion and a 40 percent 
rating was warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Here, the veteran's spine disability is rated as 20 percent 
disabling.  The Board finds that the evidence of record does 
not support the higher (40 percent) rating.  As shown in the 
results of the spine examinations discussed above, the 
veteran's symptoms do not rise to the level of a 40 percent 
rating for severe disability because the symptoms are not 
described as, nor can they reasonably be interpreted to 
represent, severe limitation of motion.  Additionally, there 
is no evidence of listing of the whole spine to the opposite 
side, and no positive Goldthwaite's sign.  The 2001 
examination revealed range of motion of the spine was to 55 
degrees of flexion, and the 2005 examination showed flexion 
to be 50 degrees.  Normal range of flexion of the 
thoracolumbar spine for VA evaluation purposes is 90 degrees.  
38 C.F.R. § 4.71a, Plate V.  Thus, both examinations revealed 
that the veteran could flex his spine to more than one half 
of normal.  Lateral motion was no worse than 20 degrees, two-
thirds of normal.  Also, osteo-arthritic changes were 
reported as only minimal marginal osteophyte formation at L4, 
and there was no finding of any narrowing or irregularity of 
joint space.  

The Board has considered whether other old diagnostic codes 
might allow for a higher disability rating under the old 
criteria, but finds none.  Diagnostic Code 5285 is not for 
application because there was no fracture of the spine.  
Diagnostic Codes 5286 through 5289 are inapt because there is 
no evidence of ankylosis.  Diagnostic Code 5290 is for 
evaluating disabilities of the cervical spine, and Diagnostic 
Code 5291 is for application for disabilities of the dorsal 
spine, neither of which is present here.  As noted above, a 
higher, 40 percent, rating is available under Diagnostic Code 
5292, limitation of motion of the lumbar spine, but only if 
the disability is severe.  As noted above, given all of the 
medical findings, even when functional loss due to pain is 
considered, the Board has not found that the evidence rises 
to the level of severe limitation of motion.  
 
Finally, as noted, the veteran's disability is not IVDS, and 
a higher rating utilizing Diagnostic Code 5293, used for 
rating IVDS, is therefore also not warranted.  In sum, a 
rating higher than 20 percent for low back pain is not 
available under any of the old rating criteria.  

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating 
Formula is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.

As noted, the 2005 examination revealed that the veteran 
could flex his spine to 55 degrees, and that the combined 
range of motion of the thoracolumbar spine was 150 degrees.  
Based on the limitation of flexion to 55 degrees, the 
currently assigned 20 percent rating is warranted, but a 
higher, 40 percent rating is not, because forward flexion of 
the thoracolumbar spine is more than 30 degrees, and because 
there is no evidence of any ankylosis of the thoracolumbar 
spine.  

Chronic orthopedic and neurologic manifestations may be 
evaluated separately, but here there is no evidence of any 
related neurological disability.  A rating higher than the 
currently assigned 20 percent therefore is not available for 
the veteran's back disability utilizing either the new or the 
old rating criteria, including by award of a separate rating 
for neurological manifestation.  

B.  Right femur & tibia

Both of these disabilities are rated as non-compensably (zero 
percent) disabling.  

The residuals of the veteran's right femur disability is 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5255, impairment of the femur.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5255, with malunion of the femur, a 10 
percent rating is for application when there is slight knee 
or hip disability; a 20 percent rating is for application 
when there is moderate knee or hip disability; and a 30 
percent rating is for application with marked knee or hip 
disability.  Where there is fracture of shaft or anatomical 
neck of the femur, a 60 percent rating is for application 
when there is fracture of surgical neck with false joint, or 
where there is nonunion, without loose motion, weightbearing 
preserved with aid of brace.  An 80 percent rating is for 
application with nonunion, with loose motion (spiral or 
oblique fracture).  Id.  

The residuals of the veteran's right leg fracture are 
evaluated utilizing the rating criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, impairment of the tibia and 
fibula, or malunion of the tibia and fibula with loose 
motion, requiring the wearing of a brace.  Under Diagnostic 
Code 5262, a 10 percent rating is for application when there 
is slight knee or ankle disability.  A 20 percent rating is 
for application when there is moderate knee or ankle 
disability, and a 30 percent rating is for application when 
there is marked knee or ankle disability.  

Here, as the examiner noted in both 2001 and 2005, the 
veteran's right femur and tibia are completely healed and are 
asymptomatic, with no related joint disability.  That being 
so, there is no basis for a compensable rating for either 
disability, and the claims are denied.  The Board notes that 
the evidence shows that the veteran's right leg is one-half 
cm shorter than the left.  However, because a shortened lower 
extremity is not compensable unless it is at least one and 
one-quarter inches shorter than the other, a compensable 
rating based on a shortened leg due to fracture is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2008).  

(While a femur fracture may be evaluated on the basis of 
associated hip disability, because the veteran's fracture 
residuals have been shown to cause no symptoms, the Board has 
decided this issue even though the right hip disability issue 
will be remanded for further evidentiary development.)

C.  Neck Laceration

The only residual of the veteran's neck laceration is a scar 
that is rated utilizing the rating criteria found at 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118.  The Board notes that by regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluating disabilities 
involving the skin.  See 67 Fed. Reg. 49,590-49,599 (2002).  
Because this change took effect during the pendency of the 
veteran's claim, both the former and the revised criteria 
will be considered in evaluating the veteran's service-
connected scar.  (The veteran was notified of the change in 
criteria by way of the SSOC that was issued in November 
2005.)

Under the old Diagnostic Code 7800, disfiguring scars of the 
head, face, or neck, a non-compensable (zero percent) 
evaluation is for application when there is slight 
disfigurement.  A 10 percent evaluation is for application 
when there is moderate disfigurement.  A 30 percent 
evaluation is for application when there is severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
evaluation is for application when there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A Note 
accompanying Diagnostic Code 7800 permits the 50 percent 
rating to be increased to 80 percent, the 30 percent rating 
to be increased to 50 percent, and the 10 percent rating to 
be increased to 30 percent, when, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may 
also be submitted for Central Office rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

Here, in evaluating the veteran's laceration on the left side 
of the neck, the Board finds that this disability does not 
warrant an increased (compensable) rating.  The May 2005 
examiner described the scar as a very thin scar that was not 
very apparent, and was difficult even to visualize.  Color of 
the scar approximated the color of the surrounding skin.  In 
light of the foregoing medical evidence, the Board finds that 
this scar is no more than slightly disfiguring, and does not 
rise to the level of moderate disfigurement, as would be 
required for award of a compensable rating under the old 
rating criteria.  

Under the new Diagnostic Code 7800, a 10 percent rating is 
for application when there is one characteristic of 
disfigurement.  A 30 percent rating is for application when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with two or three 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 defines the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118.  They are:  (1) a 
scar five or more inches (13 or more cm) in length; (2) a 
scar at least one-quarter inch (0.6 cm) wide at the widest 
part; (3) surface contour of the scar elevated or depressed 
on palpation; (4) scar adherent to underlying tissue; (5) 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Here, as can be seen by comparing the May 2005 examiner's 
description of the veteran's scar with the new rating 
criteria, the veteran's service-connected scar does not meet 
even one characteristic of disfigurement, as would be 
required for a 10 percent rating.  

In sum, under both the old and the new criteria for rating 
the veteran's scar on the left neck, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for the currently assigned non-compensable 
rating, and that an increased (compensable) rating is not 
warranted.  

With respect to each disability rated herein, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1998).  
The current evidence of record does not demonstrate that low 
back pain, right femur fracture residuals, right tibia 
fracture residuals, or neck laceration have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that 
disabilities such as these can have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of any of these rating questions to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to an increased evaluation for low back pain, 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of a fractured right femur is denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of a fractured right tibia is denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of a laceration of the left side of the neck is 
denied.


REMAND

The Board has received new evidence that necessitates a 
remand of the issue of service connection for an organic 
brain disorder.  The new evidence consists of a December 15, 
1975, treatment record from the Atchison Hospital in 
Atchison, Kansas, identified as an Admission Summary Sheet.  
This document evidently is related to the veteran's first 
treatment following his December 1975 motor vehicle accident.  
This document is significant because it shows a provisional 
diagnosis of "probable concussion," and a final diagnosis 
of "concussion, mild."  As noted above, following a brief 
stay at the Atchison Hospital, the veteran was transferred to 
the Army hospital at Fort Leavenworth, Kansas, where he was 
treated between December 15, 1975, and April 5, 1976.  Of 
interest is the fact that the Army treatment records make no 
mention of any head injury.  

Because it thus appears that there could be records at the 
Atchison Hospital that have not been obtained and that might 
be related to the claimed origin of the veteran's organic 
brain disorder, the Board will remand in order that any such 
missing records be sought.  In this regard, the Board notes 
that the RO previously sought records from the Atchison 
Hospital, but that the request was limited to a two-day 
period in July 1985, and that the provided records were 
related to a suicide attempt by the veteran.  

Also new to the record is a September 2008 treatment note 
authored by L.S., a VA staff psychiatrist who has treated the 
veteran since 1998.  In this treatment note Dr. S. reiterated 
previous opinions that the veteran's current organic brain 
disorder is related to injuries that occurred in service, 
including the December 1975 motor vehicle accident.  What 
makes this newer opinion significant is that Dr. S. noted 
that she was told by the veteran's spouse that he had been 
repeatedly hit in the head by a policeman with a night stick 
and put in jail.  According to this account, after the 
policeman's sergeant saw how badly the veteran had been hit 
about the head, he was transferred to the Munson Army 
Hospital.  Dr. S. noted that the veteran's wife indicated 
that she could not locate records related to this alleged 
assault.  

The Board can find no record of the alleged assault with a 
night stick, either in the form of medical records or police 
records.  Because any such evidence could at least suggest an 
in-service head injury that might be related to the veteran's 
current organic brain disorder, the Board must remand in 
order to try to obtain available related evidence.  

Finally, the Board finds that a remand of the veteran's left 
and right hip rating claims is necessary.  In the report of a 
2001 VA examination, it was noted that the veteran's left hip 
flexion was to 90 degrees bilaterally while seated, but, 
while reclining, to only 30 degrees on the right, and 20 
degrees on the left.  This examiner also noted weakness in 
the left lower extremity and congenital hip dysplasia of the 
left hip with lower left extremity dystrophy.  At the 
veteran's 2005 examinations, given by the same examiner, 
right hip flexion was noted to be 90 degrees, and left hip 
flexion was to 55 degrees, though the examiner noted that the 
veteran sat with 90 degrees of flexion bilaterally with no 
obvious discomfort.  The May 2005 examination report also 
noted that in the past the veteran had been noted to have 
questionable history of polio affecting the left leg as a 
child, and was also noted to have a congenital problem in the 
left hip.  

Because the reports of the 2001 and 2005 examinations 
reported significantly different flexion limits as regards 
the hips, because there is no explanation given for the 
differences between the measurements taken on the range of 
motion testing and the observation that the veteran sat 
comfortably with 90 degrees of flexion bilaterally, because 
there is no substantive evidence of record of polio affecting 
the left leg or a previous congenital problem in the left 
hip, and because there was no discussion as to what, if any, 
impact any polio or congenital problem played on range of 
motion testing, the Board must remand.  On remand, the agency 
of original jurisdiction (AOJ) will be asked to seek 
information related to the history of polio affecting the 
left leg, and any information related to a congenital problem 
in the left hip.  

The veteran will also be afforded another examination related 
to his hip disabilities, with a view to ascertaining the 
actual limitation of motion imposed strictly by the veteran's 
service-connected disabilities, and whether any influences 
not related to the veteran's service-connected hip 
disabilities contribute to any hip limitations, including 
limitation of range of motion.  

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should contact the veteran 
and his representative and request that 
they identify the names, addresses, and 
approximate dates of treatment for all 
agencies, VA and private, who may possess 
additional records pertinent to the 
remanded claims.  Specifically, the 
veteran should be asked for details of 
his alleged head injury due to being 
struck by a policeman's club.  With any 
necessary authorization from the veteran, 
the AOJ should attempt to obtain and 
associate with the claims file any 
police, military police, and/or medical 
records identified by the veteran that 
have not been secured previously.  If the 
AOJ is unsuccessful in obtaining any 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional records they may have obtained 
on their own that have not been secured 
previously.  

The AOJ should take the steps necessary 
to obtain treatment records from the 
Atchison Hospital in Atchison, Kansas 
related to the veteran's motor vehicle 
accident in 1975.  

The AOJ should also take the steps 
necessary to obtain any medical or other 
evidence related to any childhood polio 
in the veteran's left leg, and any 
congenital problem in the left hip.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA 
examination by a medical professional 
with appropriate expertise to determine 
the current diagnosis and etiology of any 
brain disorder.  For each diagnosis, a 
medical opinion should be provided as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to military service.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of record and his/her examination of the 
veteran, whether any organic brain 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service.  The examiner should 
specifically comment on the findings 
noted in previous examination reports 
dated in the December 1981, October 2000, 
May 2, and 5, 2005, and August 18, 2005, 
examination reports, as well as the 
opinion expressed by Dr. L.S. in her 
September 10, 2008, mental health 
physician note.  Consideration should 
also be given to the December 1975 
Atchison Hospital report showing a 
concussion.

3.  The veteran should also be scheduled 
for another orthopedic examination for 
the purpose of determining the level of 
disability imposed by the veteran's left 
and right hip disabilities.  The examiner 
should determine the current limitations 
imposed on the veteran's range of motion 
of the hips by service-connected 
disability.  Insofar as is practicable, 
the examiner should identify any 
limitations attributable solely to the 
injuries sustained in the veteran's in-
service motor vehicle accident.  If 
possible, the examiner should identify, 
and if possible quantify, the influence 
of any unrelated disabilities such as 
childhood polio affecting the left leg 
and a congenital problem in the left hip.  
If any measured limitation of motion is 
contradicted by observations during the 
examination, the examiner is asked to 
express an opinion regarding any 
differences, including an opinion as to 
what the actual practical limitations 
are, with functional losses due to pain 
taken into account.  

4.  Regarding both examinations, the AOJ 
should ensure that a complete rationale 
should be given for all opinions and 
conclusions expressed.  (All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.)  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


